           Case 4:20-cv-05309-PJH Document 77 Filed 10/09/20 Page 1 of 3



 1   Professor Amy Spivey, CA Bar No. 294078
     Director, UC Hastings Low-Income Taxpayer Clinic
 2   100 McAllister Street, Suite 300
     San Francisco, CA 94102
 3   Telephone: (415) 565-4707
     Facsimile: (415) 557-7895
 4   spiveyamy@uchastings.edu

 5   Professor T. Keith Fogg*
     Director, Federal Tax Clinic of the Legal
 6   Services Center of Harvard Law School
     122 Boylston Street
 7   Jamaica Plain, Massachusetts 02130
     Telephone: (617) 390-2532
 8   kfogg@law.harvard.edu

 9   Janice Rovner Feldman, Esq.*
     Volunteer, Federal Tax Clinic at the Legal Services
10   Center at Harvard Law School
     122 Boylston Street
11   Jamaica Plain, Massachusetts 02130
     Telephone: (301) 792-0568
12   brianandjanfeldman@comcast.net

13   *Not admitted in this jurisdiction

14   Counsel for Amicus

15                                  UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17                                        OAKLAND DIVISION

18
      COLIN SCHOLL and LISA STRAWN, on                Case No. 4:20-cv-5309-PJH
19    behalf of themselves and all others
      similarly situated,                             MOTION BY THE CENTER FOR TAX
20                                                    PAYER RIGHTS FOR LEAVE TO FILE A
                          Plaintiffs,                 BRIEF AS AMICUS CURIAE IN SUPPORT
21                                                    OF THE PLAINTIFFS
      v.
22
      STEVEN MNUCHIN, in his official
23    capacity as the Secretary of the U.S.
      Department of Treasury; CHARLES
24    RETTIG, in his official capacity as U.S.
      Commissioner of Internal Revenue; U.S.
25    DEPARTMENT OF THE TREASURY;
      the U.S. INTERNAL REVENUE
26    SERVICE; and, the UNITED STATES OF
      AMERICA.
27
                          Defendants.
28
                                                             MOTION FOR LEAVE TO FILE A BRIEF AS AMICUS
      2047729.1                                                              CURIAE ISO THE PLAINTIFFS
                                                                               CASE NO: 4:20-CV-5309-PJH
          Case 4:20-cv-05309-PJH Document 77 Filed 10/09/20 Page 2 of 3



 1            TO THE HONORABLE UNITED STATES DISTRICT COURT FOR THE

 2   NORTHERN DISTRICT OF CALIFORNIA OAKLAND DIVISION:

 3            The Center for Taxpayer Rights respectfully moves for leave to file a brief as amicus

 4   curiae in support of the Plaintiffs in the above captioned matter.

 5            IN SUPPORT of this motion, movant shows as follows:

 6            1.     The Center for Taxpayer Rights (“the Center”), a 501(c)(3) not-for-profit

 7   corporation, is dedicated to furthering taxpayers’ awareness of and access to taxpayer rights.

 8            2.     The Center has obtained leave from counsel for the Plaintiffs to file the Center’s

 9   proposed amicus brief in this case on 9/30/2020.

10            3.     The Center requested leave from counsel for the Defendants by email on

11   10/6/2020.

12            4.     Landon Yost, counsel for the Defendants, replied to counsel for the Center on

13   10/6/2020 requesting a draft copy of the proposed amicus brief.

14            5.     Counsel for the Center transmitted a draft copy of proposed amicus brief to Mr.

15   Yost on 10/6/2020.

16            6.     The Center has not received a reply regarding the Defendants’ leave to file the

17   Center’s proposed amicus brief as of 10/9/2020.

18            WHEREFORE, it is prayed that this motion be granted.

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //
                                                                 MOTION FOR LEAVE TO FILE A BRIEF AS AMICUS
      2047729.1                                      -2-                         CURIAE ISO THE PLAINTIFFS
                                                                                   CASE NO: 4:20-CV-5309-PJH
       Case 4:20-cv-05309-PJH Document 77 Filed 10/09/20 Page 3 of 3



 1   Dated: October 9, 2020        By:

 2                                 /s/ Amy Spivey______
                                   Professor Amy Spivey
 3                                 Director, UC Hastings Low-Income Taxpayer Clinic
                                   100 McAllister Street, Suite 300
 4                                 San Francisco, CA 94102
                                   Telephone: (415) 565-4707
 5                                 Facsimile: (415) 557-7895
                                   spiveyamy@uchastings.edu
 6

 7
                                   /s/ T. Keith Fogg______
 8                                 Professor T. Keith Fogg
                                   Director, Federal Tax Clinic of the Legal
 9                                 Services Center of Harvard Law School
                                   122 Boylston Street
10                                 Jamaica Plain, Massachusetts 02130
                                   Telephone: (617) 390-2532
11                                 kfogg@law.harvard.edu

12

13
                                   Janice Rovner Feldman, Esq.
14                                 Volunteer, Federal Tax Clinic at the Legal Services
                                   Center at Harvard Law
15                                 122 Boylston Street
                                   Jamaica Plain, Massachusetts 02130
16                                 Telephone: (301) 792-0568
                                   brianandjanfeldman@comcast.net
17

18
                                   Counsel for Amicus
19

20

21

22

23

24

25

26

27

28
                                                      MOTION FOR LEAVE TO FILE A BRIEF AS AMICUS
     2047729.1                            -3-                         CURIAE ISO THE PLAINTIFFS
                                                                        CASE NO: 4:20-CV-5309-PJH
